Exhibit 10.1

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is made and entered
into as of April 10, 2020, by and among EQUIFAX INC., a Georgia corporation (the
“Company”), EQUIFAX LIMITED, a limited company organized under the laws of
England and Wales with registered number 02425920 (“Equifax Limited”), EQUIFAX
CANADA CO., a company organized under the laws of Nova Scotia (“Equifax
Canada”), EQUIFAX AUSTRALIA HOLDINGS PTY LIMITED, a company organized under the
laws of Australia with ACN 609 497 494 (“Equifax Australia”, and, together with
the Company, Equifax Limited, and Equifax Canada, the “Borrowers”, and each a
“Borrower”), the Lenders party hereto and TRUIST BANK, successor by merger to
SunTrust Bank, as the Administrative Agent (the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the Borrowers, the Lenders, and the Administrative Agent are party to
that certain Credit Agreement dated as of September 27, 2018 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”); and

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders make certain modifications to the Credit Agreement, and the
Administrative Agent and the Lenders party hereto have agreed to such
modifications subject to the terms and conditions set forth below.

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby agree as follows:

SECTION 1.     Definitions. Unless otherwise specifically defined herein, each
term used herein (and in the preamble and recitals above) which is defined in
the Credit Agreement shall have the meaning assigned to such term in the Credit
Agreement.

SECTION 2.     Amendments to Credit Agreement.

(a)     The following new defined term is hereby added to Section 1.01 of the
Credit Agreement in appropriate alphabetical order:

“Cash Netting Amount” means, as of the last day of any fiscal quarter ending on
or before September 30, 2021, the amount of unrestricted cash and cash
equivalents of the Company and its Consolidated Subsidiaries in excess of
$200,000,000; provided that the Cash Netting Amount shall not exceed 50% of
Consolidated EBITDA for the period of four consecutive fiscal quarters ending as
of such date.

(b)     The following definitions in Section 1.01 of the Credit Agreement are
hereby amended so that they read, in their entirety, as follows:

“Consolidated EBITDA” means, for any period, as applied to the Company and its
Consolidated Subsidiaries without duplication, the sum of the amounts for such
period of: (a) Consolidated Net Income, plus (b) an amount which, in the
determination of Consolidated Net



--------------------------------------------------------------------------------

Income has been deducted for (i) Consolidated Interest Expense, (ii) all federal
and state income tax expense, (iii) depreciation and amortization expense,
(iv) all other non-cash charges (including, without limitation, non-cash
compensation expense) (provided that, for the avoidance of doubt, the creation
of a reserve or non-cash accrual shall not itself constitute a cash charge in
the same period accrued, but the payment of any amounts shall constitute cash
charges in the same period paid), (v) for any period ending on or prior to
December 31, 2021, out-of-pocket expenses incurred as a result of the September
2017 Cybersecurity Incident consisting of incremental costs to transform the
Company’s information technology infrastructure and data security, legal fees
and professional services costs to investigate and respond to legal, government
and regulatory claims, and costs to provide free product and related support to
consumers (less any insurance proceeds related to the September 2017
Cybersecurity Incident actually received for such items), (for the avoidance of
doubt, the amounts shall match the amounts released as part of earnings reported
on a quarterly basis, as filed in the 8-K of the Company) in an amount not to
exceed (x) for any period of four consecutive fiscal quarters ending on or prior
to December 31, 2020, $300,000,000 or (y) for any period of four consecutive
fiscal quarters ending after December 31, 2020 and on or prior to December 31,
2021, $250,000,000, and (vi) fines, penalties, restitution, settlement payments,
charges and similar costs (excluding, for the avoidance of doubt, expenses of
the type contemplated by clause (v) above) related to any litigation or
governmental or regulatory investigation or proceeding related to the September
2017 Cybersecurity Incident to the extent actually paid in cash (provided that,
for the avoidance of doubt, addbacks for items pursuant to this clause
(vi) shall not be duplicative of any addbacks for reserves for such items
pursuant to clause (iv) above), all of the foregoing as determined and computed
on a Consolidated basis in accordance with GAAP; provided that for purposes of
calculating Consolidated EBITDA of the Company for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Leverage Ratio, (A) the Consolidated EBITDA of (or
attributable to) (1) any other Person, (2) all or substantially all of the
business or assets of any other Person or (3) operating division or business
unit of any other Person, acquired by, or merged into or consolidated with, the
Company or one of its Consolidated Subsidiaries during such Reference Period, in
each case under this clause (A), shall be included on a pro forma basis for such
Reference Period as if such acquisition, merger or consolidation in connection
therewith occurred on the first day of such Reference Period and (B) the
Consolidated EBITDA of (or attributable to) (1) any Consolidated Subsidiary
whose Capital Stock is sold or otherwise transferred to any Person other than to
the Company or to a Consolidated Subsidiary of the Company during such Reference
Period such that as a result of such sale or transfer such Consolidated
Subsidiary ceases to be a Subsidiary of the Company, (2) assets (whether all or
substantially all) of the Company or any Consolidated Subsidiary sold, leased or
otherwise transferred to any Person other than to the Company or to a Subsidiary
of the Company during such Reference Period or (3) an operating division or
business unit of the Company or any Consolidated Subsidiary sold, leased or
otherwise transferred to any Person other than to the Company or to a
Consolidated Subsidiary of the Company during such Reference Period, in each
case under this clause (B), shall be excluded on a pro forma basis for such
Reference Period as if the consummation of such sale, lease or other transfer
occurred on the first day of such Reference Period so long as the Consolidated
EBITDA of (or attributable to) such Capital Stock, asset, operating division or
business unit sold or otherwise transferred, exceeds 5% of Consolidated
Operating Profit for the immediately preceding Fiscal Year.

“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio of
(a) (x) Consolidated Funded Debt on such day minus (y) the Cash Netting Amount,
if such day is on or before September 30, 2021, to (b) Consolidated EBITDA for
the period of four consecutive fiscal quarters ending as of such day.

 

2



--------------------------------------------------------------------------------

“Leverage Ratio Increase Requirements” means, in connection with any request by
the Company to increase the Leverage Ratio under Section 8.01 for a four
consecutive fiscal quarter period, the following:

(i)    the Company delivers such request in writing to the Administrative Agent
at least three (3) Business Days (or such shorter period as may be agreed to by
the Administrative Agent) prior to the date on which such request is to be given
effect;

(ii)    such request is delivered in connection with a Material Acquisition that
is permitted hereunder;

(iii)    such election is only given effect for the four consecutive fiscal
quarter period following the date on which the applicable Material Acquisition
is consummated (by way of example only, if the Material Acquisition is
consummated on May 15, 2021, for the fiscal quarters ending June 30, 2021,
September 30, 2021, December 31, 2021 and March 31, 2022); and

(iv)    the Company may not make an election during any period in which a
previous election is then in effect, and at least one full fiscal quarter must
elapse following the end of any such four fiscal quarter period during which an
election is in effect before the Company may make any such additional election.

(c)     Article I of the Credit Agreement is hereby amended by adding the
following new Section 1.11:

1.11    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its equity interests at such time.

(d)     Section 8.01 of the Credit Agreement is hereby amended so that it reads,
in its entirety, as follows:

8.01    Maximum Leverage Ratio. As of the end of each fiscal quarter, commencing
with the end of the first fiscal quarter ending after the Closing Date, the
Borrowers will not permit the Leverage Ratio to be greater than the maximum
ratio set forth in the table below opposite fiscal quarter:

 

Fiscal Quarters Ending On or About:

  

Maximum Leverage Ratio:

September 30, 2018 through and including March 31, 2019    3.50 to 1.00 June 30,
2019 through and including March 31, 2020    4.00 to 1.00 June 30, 2020 through
and including September 30, 2021    4.50 to 1.00 December 31, 2021    4.00 to
1.00 March 31, 2022 and thereafter    3.50 to 1.00

 

3



--------------------------------------------------------------------------------

provided that, from and after January 1, 2021, if the Leverage Ratio Increase
Requirements are satisfied the Company may elect to increase the maximum ratio
set forth in the table above for each of the four consecutive fiscal quarters
commencing with the fiscal quarter in which a Material Acquisition is
consummated by 0.50 to 1.00 (provided that in no event shall the maximum ratio
for any fiscal quarter exceed 4.50 to 1.00); provided further that to the extent
any amounts relating to any judgment, order or settlement (with or without a
court order) with respect to the September 2017 Cybersecurity Incident are added
back to Consolidated EBITDA pursuant to clause (iv) of the definition thereof,
then, for purposes of the calculation of the Leverage Ratio, “Consolidated
Funded Debt” shall include the actual unpaid amount of any fines, penalties,
restitution, settlement payments, charges and similar costs which (i) are final
agreed by the parties thereto and, if applicable, approved by or issued by the
relevant court or other administrative body and (ii) are owed pursuant to the
terms of such judgment, order or settlement after the date of such judgment,
order or settlement.

(e)     Section 12.17 of the Credit Agreement is hereby amended so that it
reads, in its entirety, as follows:

12.17    Electronic Signatures. The words “execution,” “execute,” “signed,”
“signature,” and words of like import in or related to this Agreement or any
other document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

(f)     Article XII of the Credit Agreement is hereby amended by adding the
following new Section 12.22:

12.22    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any
agreement or instrument that is a QFC (such support, “QFC Credit Support” and
each such QFC a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes

 

4



--------------------------------------------------------------------------------

subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Loan Documents that might otherwise apply to such Supported QFC or any
QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.

(b) As used in this Section 12.22, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i)     a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §252.82(b);

(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §47.3(b); or

(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

(g)     All references in the Credit Agreement to “SunTrust Bank” (other than
the reference in the definition of “Existing Credit Agreement”) are hereby
amended to refer to “Truist Bank” or “Truist Bank, successor by merger to
SunTrust Bank,”, as applicable.

(h)     All references in the Credit Agreement to “Atlanta, Georgia time” are
hereby amended to refer to “Charlotte, North Carolina time”.

SECTION 3.     Representations and Warranties. Each Borrower hereby represents
and warrants to the Administrative Agent and the Lenders as follows:

(a)     Each of the representations and warranties made by any Borrower in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of the date hereof as if made on and as of such date except to the extent
that such representations and warranties relate to an earlier date, in which
case such representation and warranty was true and correct in all material
respects as of such earlier date.

(b)     As of the date hereof there exists no Default or Event of Default and
immediately after giving effect to this Agreement there will exist no Default or
Event of Default.

 

5



--------------------------------------------------------------------------------

(c)     Each Borrower has the power and is duly authorized to enter into,
deliver, and perform this Agreement.

(d)     This Agreement is the legal, valid, and binding obligation of the
Borrowers enforceable against the Borrowers in accordance with its terms.

SECTION 4.     Conditions Precedent. This Agreement shall become effective only
upon satisfaction or waiver of the following conditions precedent:

(a)     Receipt by the Administrative Agent of this Agreement duly executed by
each of the Borrowers, the Required Lenders and the Administrative Agent;

(b)     the Administrative Agent’s receipt, on behalf of each Lender signing
this Agreement on the date hereof, of an amendment fee equal to 0.10% of such
Lender’s Revolving Commitments outstanding under the Credit Agreement as of the
date hereof (the “Amendment Fee”), and such Amendment Fee shall be (i) deemed
fully earned and due and payable upon satisfaction of all of the other
conditions to effectiveness set forth in this Section 4, and (ii) nonrefundable;
and

(c)     the Administrative Agent’s receipt of all fees and other amounts due and
payable on or prior to the date hereof, including reimbursement or payment of
all out-of-pocket expenses (including reasonable fees, charges and disbursements
of counsel to the Administrative Agent) required to be reimbursed or paid by the
Borrowers hereunder, under any fee letter, or under any other Loan Document.

SECTION 5.     Miscellaneous Terms.

(a)     Loan Document. This Agreement shall constitute a Loan Document.

(b)     Effect of Agreement. Except as set forth expressly hereinabove, all
terms of the Credit Agreement and the other Loan Documents shall be and remain
in full force and effect, and shall constitute the legal, valid, binding, and
enforceable obligations of the Borrowers.

(c)     No Novation or Mutual Departure. The Borrowers expressly acknowledge and
agree that (i) there has not been, and this Agreement does not constitute or
establish, a novation with respect to the Credit Agreement or any of the other
Loan Documents, or a mutual departure from the strict terms, provisions, and
conditions thereof, other than with respect to the amendments contained in
Section 2 above, and (ii) nothing in this Agreement shall affect or limit the
Administrative Agent’s or any Lender’s right to demand payment of liabilities
owing from any Borrower to the Administrative Agent or the Lender under, or to
demand strict performance of the terms, provisions, and conditions of, the
Credit Agreement and the other Loan Documents, to exercise any and all rights,
powers, and remedies under the Credit Agreement or the other Loan Documents or
at law or in equity, or to do any and all of the foregoing, immediately at any
time after the occurrence of a Default or an Event of Default under the Credit
Agreement or the other Loan Documents.

 

6



--------------------------------------------------------------------------------

(d)     Ratification. The Borrowers hereby restate, ratify, and reaffirm all of
their obligations and covenants set forth in the Credit Agreement and the other
Loan Documents to which they are parties effective as of the date hereof.

(e)     Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument.

(f)     Fax or Other Transmission. Delivery by one or more parties hereto of an
executed counterpart of this Agreement via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement.

(g)     Recitals Incorporated Herein. The preamble and the recitals to this
Agreement are hereby incorporated herein by this reference.

(h)     Section References. Section titles and references used in this Agreement
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.

(i)     Further Assurances. The Borrowers agree to take, at the Borrowers’
expense, such further actions as the Administrative Agent shall reasonably
request from time to time to evidence the amendments set forth herein and the
transactions contemplated hereby.

(j)     Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the internal laws of the State of New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.

(k)     Severability. Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

[SIGNATURES ON FOLLOWING PAGES]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS:     EQUIFAX INC.     By:  

/s/ M. Gabe Bonfield

    Name:   M. Gabe Bonfield     Title:   Vice President & Treasurer     EQUIFAX
LIMITED     By:  

/s/ Patricio Remon

    Name:   Patricio Remon     Title:   President Europe     EQUIFAX CANADA CO.
    By:  

/s/ Carrie Russell

    Name:   Carrie Russell     Title:   President Canada

Executed by EQUIFAX AUSTRALIA

HOLDINGS PTY LIMITED in
accordance with section 127 of the
Corporations Act 2001 (Cth) by:

                        

/s/ Lisa Nelson

   

Lisa Nelson

Signature of Director     Name of Director

/s/ Jason Phillips

   

Jason Phillips

Signature of Director/Company Secretary     Name of Director/Company Secretary

 

[EQUIFAX – FIRST AMENDMENT

TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:    

TRUIST BANK, as the Administrative Agent,

a L/C Issuer, Swing Line Lender and a Lender

    By:  

/s/ David Bennett

    Name:   David Bennett     Title:   Director

 

[EQUIFAX – FIRST AMENDMENT

TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ John Kowalczuk

Name:   John Kowalczuk Title:   Executive Director

 

[EQUIFAX – FIRST AMENDMENT

TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Molly Daniello

Name:   Molly Daniello Title:   Director

 

[EQUIFAX – FIRST AMENDMENT

TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Karen H. McClain

Name:   Karen H. McClain Title:   Managing Director

 

[EQUIFAX – FIRST AMENDMENT

TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ Tracy Rahn

Name:   Tracy Rahn Title:   Executive Director

 

[EQUIFAX – FIRST AMENDMENT

TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Stephen White

Name:   Stephen White Title:   Senior Vice President

 

[EQUIFAX – FIRST AMENDMENT

TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITIZENS BANK, NA, as a Lender

By:

 

/s/ Tyler Stephens

Name:

  Tyler Stephens

Title:

  Vice President

 

[EQUIFAX – FIRST AMENDMENT

TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Dan Komitor

Name:   Dan Komitor Title:   Managing Director

 

[EQUIFAX – FIRST AMENDMENT

TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Devin Moore

Name:   Devin Moore Title:   Senior Vice President

 

[EQUIFAX – FIRST AMENDMENT

TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

PNC BANK NATIONAL ASSOCIATION,
as a Lender By:  

/s/ Brandon K. Fiddler

Name:   Brandon K. Fiddler Title:   Senior Vice President

 

[EQUIFAX – FIRST AMENDMENT

TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ JD Eller

Name:   JD Eller Title:   Associate

 

[EQUIFAX – FIRST AMENDMENT

TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

U.S. BANK N.A., as a Lender By:  

/s/ Ken Gorski

Name:   Ken Gorski Title:   Vice President

 

[EQUIFAX – FIRST AMENDMENT

TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ Kimberly A. Crotty

Name:   Kimberly A. Crotty Title:   Vice President

 

[EQUIFAX – FIRST AMENDMENT

TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WESTPAC BANKING CORPORATION,
as a Lender By:  

/s/ Stuart Brown

Name:   Stuart Brown Title:   Tier Two Attorney

 

[EQUIFAX – FIRST AMENDMENT

TO CREDIT AGREEMENT]